Name: Commission Regulation (EC) No 1082/2001 of 1 June 2001 amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef and correcting Regulation (EC) No 590/2001 derogating from and amending Regulation (EC) No 562/2000
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 Avis juridique important|32001R1082Commission Regulation (EC) No 1082/2001 of 1 June 2001 amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef and correcting Regulation (EC) No 590/2001 derogating from and amending Regulation (EC) No 562/2000 Official Journal L 149 , 02/06/2001 P. 0019 - 0020Commission Regulation (EC) No 1082/2001of 1 June 2001amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef and correcting Regulation (EC) No 590/2001 derogating from and amending Regulation (EC) No 562/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 47(8) thereof,Whereas:(1) Commission Regulation (EC) No 562/2000(2), as last amended by Regulation (EC) No 590/2001(3), lays down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef. In particular, Article 17 of Regulation (EC) No 562/2000 stipulates certain conditions on the takeover and preliminary inspections.(2) By derogating from Article 4(2) of Regulation (EC) No 562/2000, Article 1(2)(b) of Regulation (EC) No 590/2001, as last amended by Regulation (EC) No 826/2001(4), provides for the buying-in of five-rib forequarters. In order to clarify the situation with regard to preliminary inspections in case of the takeover of quarters, the rules have to be amended.(3) Article 1(2)(b) of the English version of Regulation (EC) No 590/2001 contains an error. Moreover, the word "Article" in the last subparagraph of Article 1(7) of Regulation (EC) No 590/2001 should be replaced by the word "paragraph".(4) Regulation (EC) No 562/2000 and Regulation (EC) No 590/2001 should therefore be amended and corrected respectively.(5) In view of the development of events this Regulation must enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The second subparagraph of Article 17(3) of Regulation (EC) No 562/2000 is replaced by the following text: "Such inspections shall cover consignments of up to 20 tonnes of half carcasses as laid down by the intervention agency. However, where the offer involves quarters, the intervention agency may allow a consignment of more than 20 tonnes of half carcasses. Where more than 20 % of the total number of half carcasses in any consignment inspected is rejected, the whole consignment shall be rejected in accordance with paragraph 6."Article 2Regulation (EC) No 590/2001 is corrected as follows:1. (Concerns only the English version).Article 1(2)(b) shall read as follows: "(b) The following may be bought into intervention: five-rib forequarters obtained using a straight cut from the carcasses or half carcasses referred to in Article 4(2) of Regulation (EC) No 562/2000; the price of forequarters shall be calculated by applying the coefficient 0,80 to the carcass price."2. The first phrase of the last subparagraph of Article 1(7) shall read as follows: "Moreover, with respect to products purchased under this paragraph:"Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 68, 16.3.2000, p. 22.(3) OJ L 86, 27.3.2001, p. 30.(4) OJ L 120, 28.4.2001, p. 7.